Citation Nr: 1013527	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-37 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for Meniere's disease with 
associated vertigo, migraine headaches, and perilymphatic 
fistula.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in February 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether Meniere's 
disease with vertigo, migraine headaches, and perilymphatic 
fistula had its onset in service.


CONCLUSION OF LAW

Meniere's disease with vertigo, migraine headaches, and 
perilymphatic fistula was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Discussion 

The Veteran contents that he suffered a concussive injury 
during service when a grenade/gun exploded in close proximity 
to his left ear; he believes the residual effects of this 
incident produced his current disability, namely Meniere's 
disease with associated vertigo, migraine headaches, and 
perilymphatic fistula.

At the outset it is noted that the Veteran's original claims 
file was lost/damaged and it has since been re-built.  See VA 
Letter from RO Director, dated June 1987.  Unfortunately, the 
new claims file does not contain any documents dated prior to 
1986.  This is significant because the RO granted service 
connection for hearing loss and tinnitus sometime in the 
early to mid-eighties.  Clearly, the factual and medical 
evidence surrounding those grants would have been useful in 
adjudication of the present claim; nevertheless, as they are 
not available for review the Board realizes that there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine. 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this regard, the Veteran has credibly testified that he 
was in close range of an explosion while on active duty which 
knocked him unconscious and caused immediate deafness and 
subsequent dizziness/vertigo.  As further outlined below, the 
Veteran has consistently reported the particulars of this 
incident through out the record, and various private 
physicians have related his current disabilities to the in-
service explosion/acoustic trauma. 

Thus, in light of the Veteran's consistent and credible 
testimony, and further considering that his original claims 
file and associated medical evidence are unavailable for 
review, the Board will concede that the Veteran was exposed 
to an in-service explosion which likely caused 
acoustic/concussive trauma. 

Service Connection - Applicable Laws and Regulations 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

With chronic diseases shown in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Thus, 38 C.F.R. § 3.303(b), 
provides an alternative method of establishing the second and 
third Shedden/Caluza element through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage, 10 Vet. 
App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
diseases, such as organic diseases of the nervous system, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background  

Again, the Veteran relates his current disabilities to a 
close-range explosion he experienced in service, which 
allegedly resulted in chronic dizziness, migraine headaches, 
hearing loss, and tinnitus.  He is currently service 
connected for both hearing loss and tinnitus.  

Service treatment records do not include diagnoses, 
complaints, or treatment referable Meniere's syndrome, 
migraine headaches, or a perilymphatic fistula.  Likewise, 
the September 1975 physical examination for separation 
purposes indicates normal neurologic and ear evaluations.  

As noted above, the Veteran's claim file was re-built in 1987 
and contains no post-service evidence dated prior to 1986.  
Of note is a November 1986 private audiology report which 
indicates that the Veteran had been treated for audiological 
problems since 1984.  At that time, he reported that his 
hearing loss was secondary to an explosion while in the Army 
in 1973.  See Medical Report, A. Poston, dated November 1984. 

Upon QTC examination in June 2001, the Veteran reported that 
his audiological problems began in-service when he was 
exposed to loud gunfire/explosion noise.  He also complained 
of dizziness.  Hearing loss and tinnitus were diagnosed. 

Upon QTC examination in June 2005, the Veteran again reported 
exposure to loud gunfire/aircraft/explosion noise while in 
the army.  The QTC examiner stated hearing loss and tinnitus 
had been present since 1974 when the Veteran was exposed to 
loud gunfire at close range, resulting in sudden hearing loss 
(left ear) and tinnitus.  The Veteran denied any post-service 
exposure to loud noise. 

A December 2005 private medical report from Dr. Cerenko 
reflects that the Veteran presented with complaints of 
dizziness, hearing loss, and tinnitus.  He reported that the 
symptoms had been on going for nearly 31 years and stemmed 
from an in-service explosion which knocked him to the ground.  
He stated that he has been deaf in the left ear ever since.  
The dizziness also started approximately 30 years prior, and 
continues to the present day.  Co-existing symptoms included 
headache, failing vision, double vision, ear pain, and 
dizziness.  

A January 2006 private medical report from Dr. Cerenko 
indicates that the Veteran was experiencing the following 
problems/symptoms: dizziness, deafness, hearing loss, ataxia, 
and tinnitus.  The Veteran also reported a history of 
migraine headaches since his separation from service.  His 
wife described the headaches as lasting approximately 20 
minutes, accompanied by nausea and dizziness.  After thorough 
neurological and physical examination of the Veteran, Dr. 
Cerenko provided the following assessments: dizziness; 
deafness in left ear; Meniere's disease and perilymphatic 
fistula in the left ear, possible causes for vertigo; 
tinnitus; and atypical migraines/migraine associated 
dizziness following the explosion. 

A January 2006 private audiological report again shows 
reported dizziness dating back to nearly 32 years prior; the 
Veteran stated that he was exposed to an explosion after 
removing his hearing protection and immediately lost hearing 
in his left ear at that time.  Dizziness occurred 3 to 4 
times a day and with a duration of approximately 5 minutes.  
It was not necessarily motion-provoked.  After examination, 
the Veteran was referred back to Dr. Cerenko for further 
evaluation.  

A medical report for an August 2006 follow-up visit to Dr. 
Cerenko shows that the Veteran presented with complaints of 
dizziness.  It was noted that the Veteran developed deafness 
in the left ear as a result of his military service; shortly 
after service, the Veteran apparently developed dizzy spells 
and nausea with vomiting.  Dr. Cereko opined that this was 
consistent with Meniere's disease or perilymphatic fistula.  
Notably, Dr. Cereko also opined that the Veteran had 
developed atypical migraines after being exposed to an in-
service explosion in 1973.  He provided the following 
assessments/diagnoses: dizziness and giddiness, symptoms; 
Meniere's disease and perilymphatic fistula in the left ear 
as causes for vertigo; tinnitus; and atypical migraines and 
migraine-associated dizziness following in-service explosion.  
With respect to the onset of Meniere's disease, Dr. Cereko 
opined that the Veteran developed the condition shortly after 
losing his hearing due to the 1973 in-service explosion.  

In an October 2006 statement from Dr. Phelps, the Veteran's 
primary care physician, he opined that the Veteran's 
recurrent and current episodes of dizziness were the result 
of Meniere's disease, migraine syndrome, and perilymphatic 
fistula, which existed at the time of his active military 
service.  

In December 2006, the Veteran was again evaluated by a 
private physician, Dr. Hasan.  A summary of the Veteran's 
past medical history indicates 32 years of hearing loss, 
tinnitus, dizziness related to Meniere's disease, left 
perilymphatic fistula, and migraines.  Dr. Hasan noted that 
the Meniere's disease had been related to an explosion while 
in service, and that Dr. Cereko, who was also treating the 
Veteran, was supportive of this etiology.  

With respect to the headaches, the Veteran described them as 
being in the center of forehead, lasting 30 to 40 minutes, 
and accompanied by photophobia.  Dr. Hasan opined that there 
was a "clear association of migraines and the explosion 
exposure 32 years ago."  With respect to Meniere's disease, 
he stated that such disability preceded his 2001 stroke, and 
that it caused vertigo.  He further opined that the Veteran 
"definitely had more disability than just the 20 percent 
that [had] been assigned to him."  

A March 2007 follow-up visit at Dr. Cerenko's office provides 
the following pertinent assessments: dizziness; deafness in 
the left ear; differential diagnoses of perilymphatic 
fistula, labyrinthine concussion, acoustic trauma, or 
Meniere's disease; tinnitus; and atypical migraines and 
migraine associated dizziness following explosion.  Dr. 
Cereko opined that it was at least as likely as not that the 
left ear hearing loss and dizziness were caused by the 
explosion in 1973.  

VA treatment records dated from January 2007 to October 2009 
show continued complaints and treatment for hearing loss and 
dizziness with associated nausea. 

Finally, in February 2010, the Veteran testified at a Travel 
Board hearing before the undersigned.  During the hearing, 
the Veteran reported that he was exposed to acoustic trauma 
during active service when a grenade/gun exploded at close 
range and knocked him to the ground.  He testified that has 
had near-constant vertigo and hearing loss since that time, 
and that the vertigo produces migraine headaches with 
accompanying dizziness.  He reported that he has had little 
or no post-service occupational noise exposure.  

Analysis 

Again, service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  While a specific diagnosis of Meniere's syndrome 
with vertigo, migraine headaches, and perilymphatic fistula, 
was not shown in service in this case, the Veteran has 
reported his symptoms of vertigo and dizziness began during 
service.  The Veteran is competent to testify regarding 
symptoms capable of lay observation.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

As outlined above, the record also includes several medical 
nexus opinions in favor of the Veteran's claim.  These 
opinions were provided by specialists in the field of 
audiology, ENT, otolaryngology/otology and neurology.  As 
such, the opinions are considered competent medical evidence.  
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992)).  In addition, the proffered opinions are 
probative evidence as they were provided by physicians 
familiar with the Veteran's medical history--either by 
interview and examination, or by means of having treated the 
Veteran for an extended time. 

The private opinions also causally link the current Meniere's 
disease with vertigo, migraine headaches, and perilymphatic 
fistula, to acoustic/concussive trauma sustained in service.  
Indeed, Drs. Cerenko, Phelps, and Hasan have all related the 
claimed disability to the 1973 explosion and/or opined that 
such disability had its onset in-service.  There are no 
contrary opinions of record. 

It is briefly noted here that the Veteran's exposure to 
acoustic/concussive trauma in-service is not in dispute.  The 
Veteran is shown to have been treated for hearing loss as 
early as 1984, and has credibly testified that he has 
experienced vertigo since service; moreover, he is currently 
service-connected for bilateral hearing loss and tinnitus 
secondary to the known acoustic trauma which he suffered in 
service.  The Board recognizes that it is not in receipt of 
the original claims file and rating decision which granted 
service connection for such disabilities; however, the 
medical evidence added to the file since 1986 includes 
numerous VA (QTC) and private audiological reports, all of 
which unequivocally relate his hearing loss/tinnitus to 
acoustic trauma in-service.  No competent medical evidence of 
record finds otherwise.  

Based on the above evidence, the Board finds that the 
evidence in this case is at least in relative equipoise.  In 
light of the numerous positive medical opinions relating 
Meniere's disease with vertigo, migraine headaches, and 
perilymphatic fistula to in-service acoustic/concussive 
trauma, as well as medical evidence showing an absence of 
other specific attributable causes, the Board finds that the 
weight of the evidence supports a finding of service 
connection for Meniere's disease with vertigo, migraine 
headaches, and perilymphatic fistula.  All reasonable doubt 
is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for Meniere's disease with 
vertigo, migraine headaches, and perilymphatic fistula is 
granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


